Order setting aside the verdicts for plaintiffs unanimously affirmed, with costs to abide the event. Under the circumstances shown in the record, it was within the discretion of the trial justice to set aside the verdicts for errors which he deemed prejudicial to the rights of defendants. The reasons given orally on the argument of the motion may not have been sound (Cf. Tumulty v. New York, New Haven & H. R. R. Co., 224 App. Div. 131), but the order entered later recites sufficient grounds for the action of the court. Under such circumstances, this court is reluctant to interfeie with the exercise of discretion of the justice presiding at the trial. Present —■ Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ.